UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)May 2, 2014 LIBERTY STAR URANIUM & METALS CORP. (Exact name of registrant as specified in its charter) Nevada 000-50071 90-0175540 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 5610 E. Sutler Lane, Tucson, Arizona 85712 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code520-731-8786 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d -2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e -4(c)) Item 1.01Entry into a Material Definitive Agreement On May 2, 2014, we entered into a settlement agreement and release of all claims with Northern Dynasty Minerals Ltd., whereby all of the terms of the Loan and Mining Claims Sale Agreement dated June 29, 2010, as amended July 15, 2010, September 8, 2011, November 2011, November 13, 2012 and November 20, 2012, have been satisfied.Accordingly, all obligations addressed in the November 13, 2012 loan settlement agreement, as amended on November 20, 2012, have been extinguished. Item 9.01Financial Statements and Exhibits (d)Exhibits 10.1Settlement Agreement dated May 2, 2014 with Northern Dynasty Minerals Ltd. 99.1News Release dated May 12, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LIBERTY STAR URANIUM & METALS CORP. By: /s/ James Briscoe James Briscoe, President, CEO and Director Date:May 12, 2014 2
